El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El Begistrador de la Propiedad de Humacao denegó la inscripción de la posesión y usufructo de un solar pertene-ciente al municipio de Naguabo porque a su. juicio resultaba que el solar que se trataba de inscribir figuraba ya inscrito, aunque con menor cabida, a nombre del recurrente. La des-cripción del solar que trató de inscribirse es como sigue:
‘ ‘ Solar : radicado en la calle Padial esquina a la de Mario Brasclii, de 22.50 metros de largo por 16.50 metros de ancho; colindando por el norte con la referida calle Mario Braschi; por el sur con la calle Rius Rivera • por el este que es su fondo en el que hay una cisterna, con solar donde se encuentra radicada una casa de Amalio Ramírez y por el oeste que es su frente con la mencionada calle Pádial; cuyo solar tiene una cabida superficial de 371.25 metros cuadrados. En *822el mencionado solar se Ralla edificada una casa, propiedad de don Armando S. Belaval, cuya casa es de maderas del país y extranjeras, techada de zinc, con las siguientes medidas: 14.50 metros por el norte,- 9.70 metros por el sur; 22.40 por el oeste y 22.40 por el oeste; y el solar referido se encuentra ubicado en la zona urbana de este pueblo.”
El solar que aparece inscrito es el siguiente:
“UebanA: solar sin nombre ni número al igual, que la manzana de que forma parte; radica en el pueblo y término municipal de Naguabo, en su calle de Rius Rivera, mide quince metros por su frente y espalda y diez y seis metros por sus costados, con una su-perficie de doscientos cuarenta metros cuadrados y colinda: por su derecha entrando con la calle de Padial; por su izquierda con casa en construcción de don Emilio Ramírez, y por su espalda con casas de don Juan D. Cruz y don Marte Cecilio.”
Expresa el registrador que tres de los linderos son los mismos en cada descripción y que la colindancia Amalio Ra-mírez en la primera descripción es la misma que Emilio Ra-mírez en la segunda. Pero si uno se sitúa en. la calle de Rius Rivera, la calle Padial aparece al oeste en la primera descripción, mientras que en la segunda dicha calle Padial se encuentra a la derecha o al este. Los solares están al parecer en esquinas contrarias al lado norte de la calle Rius Rivera. Amalio Ramírez construyó una casa al este en la primera descripción si bien la casa de Emilio Ramírez está al oeste en la segunda descripción. Amalio y Emilio pueden ser la misma persona pero es posible que él tenga casas en diferentes solares. El puede haberse mudado de una a la otra y haber dejado sus indicaciones en las inscripciones. El primer solar tiene nominalmente su frente en la cálle Padial mientras que el segundo lo .tiene en la calle Rius Rivera. Los dos solares son de dimensiones muy diferentes y las casas que ahora se describen como situadas en ellos son enteramente distintas. No vemos ningún peligro de con-fusión. Cualquier duda que pudiéramos tener debe resol-*823verse a favor del recurrente toda vez que e] municipio apa-recí en una u otra descripción poseyendo el solar y existe cierta presunción de que los funcionarios del municipio sa-bían lo que tenían entre manos cuando dieron a Juan D. Cruz el derecho a construir una casa en el solar en cuestión.
Debe revocarse la nota del registrador.

Revocada la nota recurrida y ordenada la ins-cripción.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.